DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-5 of applicant’s Pre-Brief Conference Request, filed 12/17/20, with respect to the definition and scope of the claim language “message protocol” have been fully considered and are persuasive.
In view of applicant’s arguments that the claim is directed to the actual transmission of a plurality of “message protocols” within a video stream, each message protocol comprising “a set of rules or procedures for transmitting command messages”, applicant’s arguments are persuasive in view of language in the specification regarding message protocols.
The rejections of claims 1-4, 6-11, 13, 14, 21-25 under 35 U.S.C. 112 have been withdrawn. 

As the prior art appears to be limited to transmitting messages in conformance with a message protocol and not transmitting a plurality of different message protocols inside a stream with the message, the claims are allowed over the prior art.

Allowable Subject Matter
Claims 1-4, 6-11, 13, 14, 21-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art, either alone or in combination, fails to disclose receiving a video stream including programming content, at least one command message for distribution to a plurality of destination devices and a plurality of messaging protocols corresponding respectively to the plurality of destination devices and extracting a respective one of the plurality of messaging protocols for each of the plurality of destination devices according to the respective messaging protocol requirement of each of the plurality of destination devices, in combination with the remaining claim limitations.

A background search found similar prior art, however, not completely as claimed. For example, Phillips et al. (US 2013/0262693 A1) discloses selectively distributing media programming streams in accordance with a plurality of different messaging protocols for each of a plurality of destination devices according to the respective communication protocol requirement of each of the plurality of destination devices (such as shown in paragraph 8, 28, 34).
While Phillips discloses transmitting video streams conforming to a plurality of messaging protocols, the prior art fails to disclose, either alone or in combination, transmitting a video stream including the plurality of messaging protocols as recited within the claims or wherein a messaging protocol utilized for transmitting messages is instead a requirement to enable execution of a command message.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/James R Sheleheda/Primary Examiner, Art Unit 2424